Case 1:21-cr-00010-TSK-MJA Document 18 Filed 04/16/21 Page 1 of 5 PageID #: 42



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                  Crim. Action No.: 1:21CR10
                                                        (Judge Kleeh)

HEATHER D. OBRAD,

                  Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 16],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      On March 15, 2021, the Defendant Heather D. Obrad (“Obrad”),

appeared before United States Magistrate Judge Michael J. Aloi and

moved for permission to enter a plea of GUILTY to Count One of the

Information,     charging    her   with   Abusive    Sexual   Contact,    in

violation of Title 18, U.S.C., Sections 2243(b), 2244(a)(4), and

2246(3).    This Court referred Defendant’s plea of guilty to the

magistrate judge for the purpose of administering the allocution,

pursuant to Federal Rule of Criminal Procedure 11, making a finding

as to whether the plea was knowingly and voluntarily entered, and

recommending to this Court whether the plea should be accepted.

Obrad stated that she understood that the magistrate judge is not

a United States District Judge, and Obrad consented to pleading

before the magistrate judge.
Case 1:21-cr-00010-TSK-MJA Document 18 Filed 04/16/21 Page 2 of 5 PageID #: 43



USA v. OBRAD                                                         1:21CR10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 16],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based    upon    Defendant   Obrad’s    statements   during   the    plea

hearing    and   the    Government’s       proffer   establishing   that    an

independent factual basis for the plea existed, the magistrate

judge found that Defendant Obrad was competent to enter a plea,

that the plea was freely and voluntarily given, that she was aware

of the nature of the charges against her and the consequences of

her plea, and that a factual basis existed for the tendered plea.

The magistrate judge issued a Report and Recommendation Concerning

Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 16] finding a

factual basis for the plea and recommending that this Court accept

Defendant Obrad’s plea of guilty to Count One of the Information.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.             Neither the Defendant

nor the Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 16], provisionally ACCEPTS Defendant Obrad’s guilty

plea, and ADJUDGES her GUILTY of the crime charged in Count One of

the Information.

                                       2
Case 1:21-cr-00010-TSK-MJA Document 18 Filed 04/16/21 Page 3 of 5 PageID #: 44



USA v. OBRAD                                                        1:21CR10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 16],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.    The Probation Officer shall undertake a presentence

investigation of Obrad, and prepare a presentence investigation

report for the Court;

      2.    The Government and Defendant Obrad shall each provide

their narrative descriptions of the offense to the Probation

Officer by April 26, 2021;

      3.    The presentence investigation report shall be disclosed

to Defendant Obrad, counsel for Defendant, and the Government on

or before June 25, 2021; however, the Probation Officer shall not

disclose any sentencing recommendations made pursuant to Fed. R.

Crim. P. 32(e)(3);

      4.    Counsel may file written objections to the presentence

investigation report on or before July 9, 2021;




                                      3
Case 1:21-cr-00010-TSK-MJA Document 18 Filed 04/16/21 Page 4 of 5 PageID #: 45



USA v. OBRAD                                                         1:21CR10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 16],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.    The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before July

23, 2021; and

      6.    Counsel may file any written sentencing memorandum or

statements     and     motions   for   departure   from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

July 23, 2021.

      The magistrate judge released Defendant Obrad on the terms of

the Order Setting Conditions of Release [Dkt. No. 15].

      The Court will conduct the Sentencing Hearing for Defendant

on August 23, 2021, at 12:30 P.M., at the Clarksburg, West Virginia

point of holding court.          If counsel anticipates having multiple

witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

notify the Judge’s chamber staff so that an adequate amount of

time can be scheduled.

      It is so ORDERED.




                                       4
Case 1:21-cr-00010-TSK-MJA Document 18 Filed 04/16/21 Page 5 of 5 PageID #: 46



USA v. OBRAD                                                        1:21CR10
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 16],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: April 16, 2021


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
